ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Jake, 2011 IL App (4th) 090779




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    MAURICE D. JAKE, Defendant-Appellant.



District & No.             Fourth District
                           Docket No. 4-09-0779


Filed                      August 15, 2011


Held                       On appeal from defendant’s conviction for aggravated domestic battery
(Note: This syllabus       and aggravated battery, his statutorily permissible 25-year sentence was
constitutes no part of     not an abuse of discretion, his argument on appeal that the trial court
the opinion of the court   exceeded its statutory authority in imposing a late fee and a collection fee
but has been prepared      was dismissed due to the appellate court’s lack of jurisdiction where the
by the Reporter of         fees were assessed four months after defendants’ notice of appeal was
Decisions for the          filed, but defendant was entitled to apply his credit for his presentence
convenience of the         incarceration to the $5 drug-court fee, which did constitute a fine, and the
reader.)
                           $25 Violent Crime Victims Assistance Act assessment was reduced to $4
                           where defendant’s remaining fine was less than $40.


Decision Under             Appeal from the Circuit Court of Champaign County, No. 09-CF-356; the
Review                     Hon. Thomas J. Difanis, Judge, presiding.



Judgment                   Appeal dismissed in part; judgment affirmed in part as modified; cause
                           remanded with directions.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Amber Gray, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellee.

                           Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, Robert J.
                           Biderman, and James C. Majors, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE POPE delivered the judgment of the court, with opinion.
                           Presiding Justice Knecht and Justice Appleton concurred in the judgment
                           and opinion.



                                             OPINION

¶1          In July 2009, a jury convicted defendant, Maurice D. Jake, of aggravated domestic battery
        (720 ILCS 5/12-3.3(a) (West 2008)) and aggravated battery (720 ILCS 5/12-4(b)(8) (West
        2008)). In August 2009, the trial court sentenced defendant as a Class X offender pursuant
        to section 5-5-3(c)(8) of the Unified Code of Corrections (Unified Code) (730 ILCS 5/5-5-
        3(c)(8) (West 2008)) to 25 years’ imprisonment for aggravated domestic battery with 168
        days’ sentence credit.
¶2          Defendant appeals, arguing (1) the trial court abused its discretion in sentencing
        defendant to 25 years’ imprisonment, (2) the circuit clerk is without authority to assess a
        $38.25 late fee and an $87.98 collection fee, (3) the trial court erred in failing to apply
        defendant’s presentence credit toward his $5 drug-court fee, and (4) the $25 Violent Crime
        Victims Assistance Fund (VCVA) assessment should be reduced to $4. We dismiss in part,
        affirm in part as modified, and remand with directions.

¶3                                       I. BACKGROUND
¶4          In February 2009, the State charged defendant by information with aggravated domestic
        battery (720 ILCS 5/12-3.3(a) (West 2008)) and aggravated battery (720 ILCS 5/12-4(b)(8)
        (West 2008)). At defendant’s July 2009 jury trial, the State presented the following evidence.
        Chasity Barefield testified in February 2009, she lived in Paris, Illinois, with her boyfriend,
        defendant. On February 23, 2009, defendant drove Barefield to her place of employment, a
        Wal-Mart in Champaign, Illinois. Barefield testified she finished her shift at 10 p.m. and
        hurried outside to the parking lot, where defendant was waiting. Defendant had driven to
        Wal-Mart in Barefield’s vehicle and was waiting in the passenger seat of the vehicle.
        Barefield entered the driver’s seat of the vehicle. Barefield testified that upon entering the
        vehicle, she and defendant began to discuss a number that appeared on her cell phone bill.
        Barefield told defendant she had not been unfaithful. Defendant then struck Barefield’s arm.
        Barefield pulled out of the Wal-Mart parking lot and began to drive to the residence she

                                                 -2-
       shared with defendant in Paris. Barefield testified defendant repeatedly struck her during the
       drive home. If Barefield slowed down, defendant hit her “harder.” The entire trip took 70
       minutes. Barefield estimated defendant “beat” her for 45 minutes of the trip. Defendant had
       beaten her on prior occasions.
¶5         On February 26, 2009, Barefield went to a hospital in Champaign, Illinois, and spoke
       with a Champaign police officer. She testified the officer took photographs of the injuries
       he observed. The State introduced into evidence the photographs the officer took of
       Barefield’s injuries. The photographs showed bruises on various parts of her body, including
       her eye, right arm, chest, legs, and hands.
¶6          Barefield experiences numbness in her little finger and the finger next to it as a result
       of the beating. Barefield did not report her injuries until February 26, 2009, because she was
       developing a plan and needed “help from work.”
¶7         Barefield testified defendant was identified in her cellular phone as “Reese.” The State
       entered a photograph into evidence of a text message sent from “Rees” to Barefield at 7:16
       p.m., on February 23, 2009. The message from “Rees” stated “Im beatin u.” At 7:17 p.m.,
       a message reading, “every fuckin 10 minut[ ]es like I told u,” was also sent from “Rees.” The
       State entered into evidence a photograph of this text message as well. Barefield testified she
       was afraid of defendant and he had threatened to kill or hurt her if she ever left him.
¶8         Barefield testified based on previous experiences, she knew if she had fought back during
       the drive home on February 23, 2009, defendant would have punched her “harder.” She felt
       if she had drawn attention to her vehicle during the drive home, the incident “would have
       been worse than what it was.”
¶9         The jury found defendant guilty of aggravated domestic battery and aggravated battery.
       The trial court determined the offense of aggravated battery merged with the conviction for
       aggravated domestic battery. Thereafter, the court sentenced defendant as stated.
¶ 10       This appeal followed.

¶ 11                                      II. ANALYSIS
¶ 12       On appeal, defendant argues (1) the trial court abused its discretion in sentencing
       defendant to 25 years’ imprisonment, (2) the circuit clerk is without authority to assess a
       $38.25 late fee and an $87.98 collection fee, (3) the court erred in failing to apply defendant’s
       presentence credit toward his $5 drug-court fee, and (4) the $25 VCVA assessment should
       be reduced to $4.

¶ 13                              A. Twenty-five-year Sentence
¶ 14       Defendant argues the trial court abused its discretion in imposing a 25-year sentence for
       his aggravated-domestic-battery conviction. Trial courts are given broad discretion in
       fashioning appropriate criminal sentences. People v. Stacey, 193 Ill. 2d 203, 209, 737 N.E.2d
       626, 629 (2000). Absent an abuse of the court’s discretion, we will not alter the sentence on
       review. Stacey, 193 Ill. 2d at 209-10, 737 N.E.2d at 629.
¶ 15       Based on defendant’s prior criminal history, the trial court was required to sentence

                                                 -3-
       defendant on his Class 2 felony as a Class X offender. See 730 ILCS 5/5-5-3(c)(8) (West
       2008). The 25-year sentence was appropriate considering defendant’s scant rehabilitative
       potential. Defendant’s criminal record dates back to 1994 when he was adjudicated
       delinquent for aggravated battery. Since then, defendant has been convicted of unlawful
       possession of a controlled substance with intent to deliver, unlawful possession of cannabis
       with intent to deliver, unlawful delivery of a controlled substance, and numerous traffic
       violations. In the presentence investigation (PSI) report, defendant characterized his actions
       as “nothing other than a case of domestic battery, which was somehow, some way tripled into
       serious felonies.”
¶ 16       The trial court stated it considered the PSI report, statutory factors in aggravation and
       mitigation, comments of counsel, and defendant’s written comments. The court found several
       applicable mitigating factors, including defendant’s age (31), his employment history, and
       his prior child-support payments. The court found statutory factors in aggravation included
       defendant’s prior juvenile and adult criminal history and the need for deterrence. The court
       noted this was a deterrable offense. Defendant’s penchant for criminal activity, and the
       court’s responsibility to deter future conduct of this sort, supports the court’s imposition of
       a 25-year prison sentence. The court did not abuse its discretion in rendering the statutorily
       permissible 25-year sentence.

¶ 17                     B. Authority To Impose Late and Collection Fees
¶ 18       Next, defendant argues the circuit clerk exceeded her statutory authority in ordering him
       to pay a $38.25 late fee and an $87.98 collection fee. On February 17, 2011, this court
       directed the parties to (1) supplement the record with the date on which the circuit clerk
       assessed the late fees and collection fees; (2) address the issue of this court’s authority to
       review on direct appeal of a criminal judgment the late fees and collection fees that can be
       assessed under section 124A-10 of the Code of Criminal Procedure of 1963 (Procedure
       Code) (725 ILCS 5/124A-10 (West 2008)) only after the expiration of 30 days following
       entry of the judgment; (3) address the issue of whether the late fees and collection fees
       assessed by the circuit clerk under section 124A-10 of the Procedure Code (725 ILCS
       5/124A-10 (West 2008)) are part of the criminal judgment or whether the fees are in the
       nature of a separate civil penalty which must be challenged by a cause of action separate
       from the criminal case; and (4) address the issue of whether a court-ordered payment
       schedule was implemented in this case. We have now considered the supplemental briefs.
¶ 19       Section 124A-10 of the Procedure Code provides as follows:
           “The property, real and personal, of a person who is convicted of an offense shall be
           bound, and a lien is created on the property, both real and personal, of every offender, not
           exempt from the enforcement of a judgment or attachment, from the time of finding the
           indictment at least so far as will be sufficient to pay the fine and costs of prosecution.
           The clerk of the court in which the conviction is had shall upon the expiration of 30 days
           after judgment is entered issue a certified copy of the judgment for any fine that remains
           unpaid, and all costs of conviction remaining unpaid. Unless a court ordered payment
           schedule is implemented, the clerk of the court may add to any judgment a delinquency


                                                 -4-
           amount equal to 5% of the unpaid fines, costs, fees, and penalties that remain unpaid
           after 30 days, 10% of the unpaid fines, costs, fees, and penalties that remain unpaid after
           60 days, and 15% of the unpaid fines, costs, fees, and penalties that remain unpaid after
           90 days. Notice to those parties affected may be made by signage posting or publication.
           The clerk of the court may also after a period of 90 days release to credit reporting
           agencies, information regarding unpaid amounts. The additional delinquency amounts
           collected under this Section shall be used to defray additional administrative costs
           incurred by the clerk of the court in collecting unpaid fines, costs, fees, and penalties.
           The certified copy of the judgment shall state the day on which the arrest was made or
           indictment found, as the case may be. Enforcement of the judgment may be directed to
           the proper officer of any county in this State. The officer to whom the certified copy of
           the judgment is delivered shall levy the judgment upon all the estate, real and personal,
           of the defendant (not exempt from enforcement) possessed by him or her on the day of
           the arrest or finding the indictment, as stated in the certified copy of the judgment and
           any such property subsequently acquired; and the property so levied upon shall be
           advertised and sold in the same manner as in civil cases, with the like rights to all parties
           that may be interested in the property. It is not an objection to the selling of any property
           under the judgment that the defendant is in custody for the fine or costs, or both.”
           (Emphasis added.) 725 ILCS 5/124A-10 (West 2008).
¶ 20       Section 5-9-3(e) of the Unified Code provides the following:
           “A default in the payment of a fine, fee, cost, order of restitution, judgment of bond
           forfeiture, judgment order of forfeiture, or any installment thereof may be collected by
           any and all means authorized for the collection of money judgments. The State’s
           Attorney of the county in which the fine, fee, cost, order of restitution, judgment of bond
           forfeiture, or judgment order of forfeiture was imposed may retain attorneys and private
           collection agents for the purpose of collecting any default in payment of any fine, fee,
           cost, order of restitution, judgment of bond forfeiture, judgment order of forfeiture, or
           installment thereof. An additional fee of 30% of the delinquent amount is to be charged
           to the offender for any amount of the fine, fee, cost, restitution, or judgment of bond
           forfeiture or installment of the fine, fee, cost, restitution, or judgment of bond forfeiture
           that remains unpaid after the time fixed for payment of the fine, fee, cost, restitution, or
           judgment of bond forfeiture by the court. The additional fee shall be payable to the
           State’s Attorney in order to compensate the State’s Attorney for costs incurred in
           collecting the delinquent amount. The State’s Attorney may enter into agreements
           assigning any portion of the fee to the retained attorneys or the private collection agent
           retained by the State’s Attorney. Any agreement between the State’s Attorney and the
           retained attorneys or collection agents shall require the approval of the Circuit Clerk of
           that county. A default in payment of a fine, fee, cost, restitution, or judgment of bond
           forfeiture shall draw interest at the rate of 9% per annum.” 730 ILCS 5/5-9-3(e) (West
           2008).
¶ 21       The cardinal rule of statutory construction is to ascertain and give effect to the
       legislature’s intent. People v. Diggins, 235 Ill. 2d 48, 54, 919 N.E.2d 327, 331 (2009). “The
       best indicator of the legislature’s intent is the language of the statute, which must be

                                                 -5-
       accorded its plain and ordinary meaning.” Diggins, 235 Ill. 2d at 54, 919 N.E.2d at 331. To
       avoid rendering any part of the statute meaningless or superfluous, statutes are construed in
       their entirety. Weather-Tite, Inc. v. University of St. Francis, 233 Ill. 2d 385, 389-90, 909
       N.E.2d 830, 833 (2009). Where the statutory language is clear and unambiguous, a court
       must apply the statute as written without resorting to aids of statutory construction. Solon v.
       Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440, 925 N.E.2d 1113, 1117 (2010).
¶ 22        Here, section 124A-10 of the Procedure Code states the clerk of the court “shall upon the
       expiration of 30 days after judgment is entered issue a certified copy of the judgment for any
       fine that remains unpaid, and all costs of conviction remaining unpaid.” 725 ILCS 5/124A-10
       (West 2008). The judgment may be enforced on “[t]he property, real and personal, of a
       person who is convicted of an offense.” 725 ILCS 5/124A-10 (West 2008). Further, the
       statute provides property levied upon “shall be advertised and sold in the same manner as in
       civil cases,” 725 ILCS 5/124A-10 (West 2008). Section 5-9-3(e) of the Unified Code states
       “[a]n additional fee of 30% of the delinquent amount is to be charged to the offender” “in
       order to compensate the State’s Attorney for costs incurred in collecting the delinquent
       amount.” 730 ILCS 5/5-9-3(e) (West 2008).
¶ 23        Section 124A-10 of the Procedure Code does not exclude those individuals who are
       convicted of an offense and sentenced to a prison term. While we agree with the State such
       fees are authorized by statute, those statutes make clear the fees are in the nature of a separate
       civil penalty which must be challenged by a cause of action separate from the criminal case.
       Therefore, we decline to address this issue in the context of a criminal case. We note
       defendant is represented by an attorney whose fees are being paid with tax dollars. We also
       note court-appointed counsel is to represent defendant in criminal matters only. If a
       defendant chooses to contest civil penalties assessed for nonpayment of a judgment he or she
       can do so pro se or can hire an attorney for that purpose.
¶ 24        Further, the late and collection fees imposed were not assessed until after defendant filed
       his notice of appeal. A notice of appeal provides a reviewing court with jurisdiction to
       consider only the judgments specified in the notice of appeal. People v. Lewis, 234 Ill. 2d 32,
       37, 912 N.E.2d 1220, 1223 (2009). Once the notice of appeal is filed, the reviewing court has
       no jurisdiction over matters the trial court decides after that date. Mitchell v. Atwood
       Enterprises, Inc., 253 Ill. App. 3d 475, 478, 624 N.E.2d 878, 881 (1993). The final judgment
       in a criminal case is the sentence. People v. Caballero, 102 Ill. 2d 23, 51, 464 N.E.2d 223,
       236-37 (1984). Here, the trial court sentenced defendant on August 12, 2009. As a result,
       defendant had to file a notice of appeal within 30 days after the judgment or within 30 days
       after the trial court disposed of the last timely filed motion directed against the judgment. See
       Ill. S. Ct. R. 606(b) (eff. Sept. 1, 2006). Defendant filed a motion for reconsideration of
       sentence on August 14, 2009, and a notice of appeal on October 13, 2009. The clerk assessed
       late and collection fees on February 9, 2010, six months after judgment and four months after
       defendant filed his notice of appeal. Thus, we do not have jurisdiction to consider the merits
       of defendant’s argument and, accordingly, dismiss this portion of defendant’s appeal.




                                                  -6-
¶ 25                                    C. $5-Per-Day Credit
¶ 26       Defendant argues, and the State concedes, defendant should receive monetary credit for
       time spent in custody against the $5 drug-court fee imposed by the trial court pursuant to
       section 5-1101(f)(2) of the Counties Code (55 ILCS 5/5-1101(f)(2) (West 2008)).
¶ 27       Section 110-14(a) of the Procedure Code provides the following:
           “Any person incarcerated on a bailable offense who does not supply bail and against
           whom a fine is levied on conviction of such offense shall be allowed a credit of $5 for
           each day so incarcerated upon application of the defendant.” 725 ILCS 5/110-14(a) (West
           2008).
¶ 28       In this case, it is undisputed defendant was incarcerated 168 days on a bailable offense.
       As a result, defendant has $840 in available credit against fines. The State concedes the $5
       drug-court “fee” is actually a fine because the record does not show it was sought to
       reimburse the State for any cost incurred as a result of prosecuting defendant. Following our
       review of the record, we accept the State’s concession and agree.
¶ 29       The central characteristic separating a fee from a fine is how the attributes of the charge
       are to be used. See People v. Paige, 378 Ill. App. 3d 95, 102, 880 N.E.2d 675, 682 (2007).
       “[A] ‘charge is a fee if and only if it is intended to reimburse the state for some cost incurred
       in [the] defendant’s prosecution. [Citations.]’ ” Paige, 378 Ill. App. 3d at 102, 880 N.E.2d
       at 682 (quoting People v. Jones, 223 Ill. 2d 569, 600, 861 N.E.2d 967, 986 (2006)). The
       revenue from the charges imposed under section 5-1101(f)(2) are intended to be used “for
       the operation and administration of the drug court” (55 ILCS 5/5-1101(f) (West 2008)) and
       not to reimburse the State for costs incurred as a result of prosecuting defendant, who was
       not transferred to drug court. As a result, the $5 assessment is a fine. Because the assessment
       is a fine, defendant is entitled to apply his available $840 available credit toward that
       assessment.

¶ 30                                   D. VCVA Assessment
¶ 31       Defendant argues the $25 VCVA fine should be reduced to $4, and the State concedes
       the fine should be reduced to $4.
¶ 32       Pursuant to section 10(c)(1) of the Violent Crime Victims Assistance Act, the $25 VCVA
       assessment defendant received is to be imposed only where the defendant is convicted of a
       qualifying felony and no other fine is imposed. See 725 ILCS 240/10(c)(1) (West 2008).
¶ 33       In this case, the $5 drug-court assessment is a fine because the record does not show it
       was sought to reimburse the State for any costs incurred in defendant’s prosecution. See
       Paige, 378 Ill. App. 3d at 102, 880 N.E.2d at 682.
¶ 34       Where another fine is imposed, section 10(b) of the Violent Crime Victims Assistance
       Act requires “there shall be an additional penalty collected *** upon conviction *** of $4
       for each $40, or fraction thereof, of fine imposed.” 725 ILCS 240/10(b) (West 2008). In this
       case, the drug-court fine is $5. Accordingly, defendant’s VCVA assessment should be
       modified to $4 because the remaining fine totals less than $40. See 725 ILCS 240/10(b)
       (West 2008).


                                                 -7-
¶ 35                                    III. CONCLUSION
¶ 36        For the reasons stated, we dismiss those parts of the appeal for which we lack
       jurisdiction. We remand for the application of defendant’s $840 available credit toward the
       $5 drug-court fee and a reduction of the VCVA assessment to $4. We otherwise affirm the
       trial court’s judgment. Because the State successfully defended a portion of the criminal
       judgment, we grant the State its $50 statutory assessment against defendant as costs of this
       appeal. See People v. Smith, 133 Ill. App. 3d 613, 620, 479 N.E.2d 328, 333 (1985) (citing
       People v. Nicholls, 71 Ill. 2d 166, 178, 374 N.E.2d 194, 199 (1978)).

¶ 37       Appeal dismissed in part; judgment affirmed in part as modified; cause remanded with
       directions.




                                               -8-